 1                                                                     The Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 9                                            AT SEATTLE

10    ABDUL MANSOUR and JULIA MANSOUR,                      No. 2:18-cv-01757-BJR
      husband and wife,
11                                                          ORDER ON STIPULATED MOTION FOR
                             Plaintiffs,                    WITHDRAWAL AND SUBSTITUTION OF
12             vs.                                          COUNSEL FOR DEFENDANT BRITISH
                                                            AIRWAYS, PLC
13    BRITISH AIRWAYS, PLC, a Foreign
      Corporation; HUNTLEIGH USA Corporation,               [Clerk’s Action Required]
14
                             Defendants.
15

16            THIS MATTER came before the Court on the Stipulated Motion for Withdrawal and Substitution
17
     of Counsel for Defendant British Airways, PLC.
18
              The Court, having reviewed the records and pleadings on file.
19
              IT IS HEREBY ORDERED that the Stipulated Motion for Withdrawal and Substitution of Counsel
20
     for Defendant British Airways, PLC is GRANTED.
21
     ///
22
     ///
23

24
                                                                                      NORTHCRAFT BIGBY PC
25         ORDER ON STIPULATED MOTION FOR WITHDRAWAL AND                            819 Virginia Street / Suite C-2
           SUBSTITUTION OF COUNSEL FOR DEFENDANT BRITISH                              Seattle, Washington 98101
           AIRWAYS, PLC - 1 [2:18-cv-01757-BJR]                                                 tel: 206-623-0229
                                                                                               fax: 206-623-0234
 1          ENTERED this 13th day of March, 2019.


                                                       A
 2

 3
                                                       Barbara Jacobs Rothstein
 4                                                     U.S. District Court Judge

 5
     PRESENTED BY:
 6
     /s/ Franklin L. Smith
 7   Franklin L. Smith, WSBA #14527
     Law Offices of Franklin L. Smith
 8   2025 First Avenue, Suite 1200
     Seattle, WA 98121
 9   Telephone: (206) 464-1911
     Facsimile: (206) 464-1811
10   E-mail: frank@flyonsmith.com
     Attorney for Plaintiffs
11
     /s/ Steven W. Block
12   /s/ Kelly A. Mennemeier
     Steven W. Block, WSBA #24299
13   Kelly A. Mennemeier, WSBA #51838
     Foster Pepper PLLC
14
     1111 Third Avenue, Suite 3000
     Seattle, WA 98101-3292
15
     Telephone: (206) 447-4400
16   Facsimile: (206) 447-9700
     E-mails: steve.block@foster.com
17             kelly.mennemeier@foster.com
     Withdrawing Attorneys for Defendant British Airways, PLC
18
     /s/ Mark S. Northcraft
19   Mark S. Northcraft, WSBA #7888
     Northcraft Bigby PC
20   819 Virginia Street, Suite C-2
     Seattle, WA 98101
21   Telephone: (206) 623-0229
     Facsimile: (206) 623-0234
22   E-mail: mark_northcraft@northcraft.com
     Attorney for Defendant Huntleigh USA
23   Substituting Attorneys for Defendant British Airways, PLC

24
                                                                                     NORTHCRAFT BIGBY PC
25     ORDER ON STIPULATED MOTION FOR WITHDRAWAL AND                               819 Virginia Street / Suite C-2
       SUBSTITUTION OF COUNSEL FOR DEFENDANT BRITISH                                 Seattle, Washington 98101
       AIRWAYS, PLC - 2 [2:18-cv-01757-BJR]                                                    tel: 206-623-0229
                                                                                              fax: 206-623-0234
